Citation Nr: 0106572	
Decision Date: 03/06/01    Archive Date: 03/16/01	

DOCKET NO.  99-23 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The appellant served on active duty for training from July 
13, 1962 to July 29, 1962.  

In August 1962, the appellant submitted a claim for service 
connection for a back disability, which he believed to be 
residual to an accident that occurred in service.  In 
September 1962, the regional office (RO) denied service 
connection for a back disability, as not found on last 
examination.  The appellant did not perfect a timely appeal.

In October 1989, the appellant reopened his claim for service 
connection for a back disability.  After the RO again denied 
this claim, the appellant appealed.  In October 1990, the 
Board denied entitlement to service connection for a back 
disability, stating that no new and material evidence had 
been submitted to reopen the claim.

In June 1999, the appellant sought to reopen his claim for 
service connection for a low back disability.  In ratings in 
August 1999 and November 1999, the RO denied his claim on the 
basis that new and material evidence had not been submitted 
to reopen the claim for service connection for a back 
disability.  He appealed, and he testified at a video 
conference hearing before the Board in May 2000.


FINDINGS OF FACT

1.  In a decision in October 1990, the Board denied 
entitlement to service connection for a low back disability.

2.  In 1999, the appellant submitted a statement from his 
wife and from a person who served with him in July 1962 to 
the effect that he had had no back problems prior to service, 
that he incurred an injury to the back in service in July 
1962, and that he had had complaints and problems with his 
back since that time.

3.  Recent statements from private physicians expressed the 
opinion that the current lumbar disc disease is more than 
likely etiologically related to the accident that occurred in 
service.

4.  The appellant has submitted evidence since June 1999 
which is sufficiently significant that it must be considered 
in order to decide his claim.


CONCLUSION OF LAW

The evidence received since the October 1990 Board decision 
denying service connection for a low back disability is new 
and material, thus reopening the appellant's claim for 
service connection for a low back disability.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156, 20.1105 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the appellant contends that the new evidence shows 
that he had no back disability prior to service, that he was 
involved in an accident in service in which he injured his 
back, and that he had back problems continuously from July 
1962 to the present.  He contends that recent statements by 
his physicians show that there is an etiological relationship 
between his current disability and the accident in service.  

I.  Background.

The current service medical records show an individual sick 
slip dated July 25, 1962 indicating that the appellant 
incurred a contusion of the right hip and hip joint after a 
jeep rolled over and he was injured in the right hip area.  
It was noted that he had right hip pain and numbness of the 
hip and leg.  

An initial claim for service connection for a disability of 
the back and right hip was received from the appellant in 
August 1962.

On a Department of Veterans Affairs (VA) examination in 
September 1962, the appellant complained of a back condition 
as a residual of the jeep accident in service.  On 
examination, he complained that he had numbness in the right 
leg from the hip to the foot and some aching in the right 
groin area and lumbosacral junction when driving for a long 
period of time.  Physical examination was essentially normal.  
An X-ray of the lumbar spine was interpreted as showing an 
early Schmorl node at L4 and L5 (a congenital or 
developmental abnormality), but was considered otherwise 
normal.

In a rating in September 1962, the RO denied service 
connection for a back disability.  The appellant was advised 
of this rating determination, and of his right to appeal.  He 
did not perfect a timely appeal.

In October 1989, the appellant sought to reopen his claim for 
service connection for a low back disability.  He provided a 
copy of a VA outpatient treatment report for December 1989 
indicating that he complained of back pain.  An X-ray of the 
lumbar spine showed narrowing at the L5 -S1 disc space and 
narrowing of the L5 - S1 nerve root foramina.  The diagnosis 
was lumbar disc disease.

After the RO denied the appellant's claim, he appealed.  He 
testified at a hearing in May 1990 and stated that he had 
received no medical treatment between 1962 and 1989 for his 
back condition.  He stated that he had treated himself with 
over-the-counter medication for this period of time.

In an October 1990 decision, the Board denied service 
connection for a low back disability, concluding that new and 
material evidence had not been submitted to reopen the claim.  
The Board determined that a new factual basis had not been 
established, as there was no evidence connecting a recent 
back disability to service.

In July 1999, the appellant sought to reopen his claim for 
service connection for a back disability.  He submitted a 
statement from his wife and from a person who served with him 
while on active duty for training to the effect that he had 
had no back problems prior to the jeep accident in July 1962, 
and that he had problems with his back for many years 
following the jeep accident in July 1962.  He also submitted 
statements from E. P. Couch, M.D., and Evan Cole, D.O., 
indicating that he had provided a history that he had been 
involved in a jeep accident in July 1962.  This history 
indicated that he had injured his back and right hip as the 
result of the jeep accident, and that he had continued back 
pain and paresthesias after such accident.  These physicians 
indicated that the appellant currently has lumbar disc 
disease and they expressed the opinion that it was more 
likely than not that the current lumbar disc disease was 
etiologically related to the accident in 1962.  

The appellant also testified at a video conference hearing in 
May 2000.

II.  Analysis.

In order to reopen a claim for service connection, it is 
incumbent upon the applicant to submit new and material 
evidence which bears directly and substantially upon the 
specific matter under consideration and which is neither 
cumulative nor redundant.  Such evidence by itself, or with 
evidence previously considered, should be so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by the evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service or was aggravated 
therein.  38 C.F.R. § 3.303.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

In this case, the Board denied entitlement to service 
connection for a low back disability in October 1990.  The 
evidence then of record showed that the appellant had been 
involved in a jeep accident in July 1962, and was treated for 
a contusion of the right hip.  The appellant complained of 
some back pain on the VA examination in September 1962, 
shortly after the accident, but physical and X-ray 
examination of the low back was normal. 

In October 1989, medical evidence showed the presence of 
lumbar disc disease.  However, at a hearing in May 1990, the 
appellant reported that he had not received medical treatment 
for any back disability between 1962 and 1989.  

In October 1990, the Board denied the claim for service 
connection for a low back disability.  In essence, the 
appellant had not provided evidence that the lumbar disc 
disease, first found 27 years after service, was 
etiologically related to the accident in service.

In July 1999, the appellant attempted to reopen his claim for 
service connection for a low back disability.  At this time, 
he provided statements from his wife and a friend indicating 
that he had had complaints involving his low back 
continuously since the jeep accident in 1962.  More 
importantly, he provided statements from physicians.  In one 
statement of June 1999, E. P. Couch, M.D., found that the 
veteran had degenerative disc disease at L4-5 and L5-S1.  
That physician concluded that the effect of the accident of 
1962 on his back was uncertain, "but regardless of the 
causative probability..., it certainly did not improve his 
current condition."  The other physician, Evan D. Cole, D.O., 
in a statement of May 1999, also found that the veteran had 
degenerative disc disease.  He concluded that the accident in 
1962 "could likely" be the source of the abnormal x-ray 
findings and his present state of discomfort. 

The statements by the appellant's wife, friend, and 
physicians, if viewed in their most favorable light and taken 
as true, do not conclusively establish a causal relationship, 
but do provide some evidence that the appellant's current 
degenerative disc disease is etiologically related to the 
accident that occurred in service.  Such evidence, when 
considered with the other evidence of record, is considered 
significant and must be considered in order to fairly decide 
the merits of the claim.  Accordingly, the appellant has 
reopened the claim for service connection for a low back 
disability.  38 C.F.R. § 3.156.


ORDER

The evidence received since the October 1990 decision is new 
and material, thereby reopening the appellant's claim for 
service connection for a low back disability.


REMAND

Effective November 20, 2000, a new law was promulgated, the 
Veterans' Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) which, in effect, provides the 
law relating to the duty to assist, and the need for notice 
to the veteran concerning searching for and obtaining 
records, substantiating claims, and completing an application 
for compensation benefits.  The law also eliminated, in 
essence, the need to establish that a claim was well 
grounded.  The law applies to all claims pending on the date 
of enactment.  Pursuant to the VCAA, there is now an expanded 
duty to assist the veteran.

On appeal, the appellant stated that he was hospitalized at 
the base hospital at Fort Polk, Louisiana, for two days 
following his accident that occurred on July 25, 1962.  The 
Board believes that the RO should request that a special 
search be made for all treatment records relating to the 
accident, including the clinical records for any period of 
hospitalization.  

Dr. Cole and Dr. Couch expressed their opinions which imply 
some relationship between the jeep accident in service and 
the appellant's current disability, diagnosed as degenerative 
disc disease.  However, these physicians did not have the 
benefit of all of the records in the appellant's claims file, 
or of the hospital records at Fort Polk, Louisiana, which 
might yet be obtained.  

Accordingly, the Board finds that the RO should make 
arrangements for a special VA examination of the appellant to 
determine the nature and extent of his current back 
disability and to provide an opinion as to any causal or 
etiological relationship between any such current back 
disability and the accident that occurred in service.

Therefore, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should request that the 
service department search for and obtain 
all hospital clinical records relating to 
the appellant's treatment for residuals 
of a jeep accident, specifically any 
clinical records from the base hospital 
at Fort Polk, Louisiana, in July 1962.  
The Board would note that such records 
are filed separately at the National 
Personnel Records Center and not normally 
associated with the service medical 
records of an individual.  A specific 
request for search by date and medical 
facility is necessary to obtain such 
records, if they do exist.  

2.  After the search has been conducted, 
the RO should make arrangements for 
special neurological and orthopedic 
examinations of the appellant.  All 
clinical tests which are deemed 
appropriate should be conducted.  The 
examiner(s) should review all of the 
appellant's records.  The claims folder 
should be made available to the 
examiner(s) prior to and during their 
examinations.  The examiners should be 
requested to provide an opinion 
concerning the nature, origin, and 
etiology of any current back disability.  
Specifically, the examiners should 
express an opinion concerning whether 
there is any relationship between any 
present back disability and the accident 
that occurred in service in July 1962.  

After such actions have been completed, the RO should review 
the appellant's claim for service connection for a low back 
disability again.  If there is a denial of the claim, the 
case should be processed in accordance with appropriate 
appellate procedures, including the issuance of a 
supplemental statement of the case.  No action is required of 
the appellant unless and until he receives further notice.  
The purpose of this remand is to procure clarifying data, and 
to provide due process.  The Board intimates no opinion, 
either legal or factual, as to the ultimate determination 
warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




